Per Curiam:

Appellant was adjudicated delinquent as a result of trespassing, malicious injury to personal property, arson, and *313joyriding charges filed against him in family court. The family court ordered restitution of $1,818.94 and committed appellant to the Department of Youth Services for an indeterminate period not to exceed his twenty-first birthday. We remand for resentencing.
A juvenile adjudicated delinquent may be punished only under the alternatives of S. C. Code Ann. § 20-7-1330 (1976). Matter of Westbrooks, 277 S. C. 410, 288 S. E. (2d) 395 (1982); Matter of Skinner, 272 S. C. 135, 249 S. E. (2d) 746 (1978). Restitution is not one of those alternatives, but the family court is authorized to order restitution as a condition of probation under § 20-7-1330(a). The family court exceeded its statutory authority by ordering restitution other than as a condition of probation. For this reason, the sentence of the family court is vacated, and the case is remanded for resentencing.